UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5159



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE DESHAWN MOORE, a/k/a Shawn,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-03-70123)


Submitted:   May 10, 2006                     Decided:   June 1, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Edward A. Lustig, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           After a jury trial, George Deshawn Moore was convicted of

one count of possession with intent to distribute five grams or

more of cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000), and

one count of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2000).

On appeal, Moore contends the evidence was insufficient to support

the firearm conviction. He also claims the district court erred in

enhancing his offense level for obstruction of justice. Finding no

reversible error, we affirm.

           We will uphold a jury’s verdict if there is substantial

evidence, taking the view most favorable to the government, to

support it.     Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial    evidence    is   defined    as   “that   evidence   which   ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (citation omitted). We review both direct and circumstantial

evidence and permit “the government the benefit of all reasonable

inferences    from   the   facts    proven      to   those   sought   to   be

established.”    United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).    In evaluating the sufficiency of the evidence, we do

not review the credibility of witnesses and we assume the jury

resolved all contradictions in the testimony in favor of the


                                   - 2 -
Government.    United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).

          Giving the Government the benefit of all reasonable

inferences, the evidence showed Moore sold drugs from the car James

Moore was driving.    The evidence further showed Moore was aware of

the loaded firearms underneath his seat and such firearms were in

close proximity to the crack cocaine, bundle of money and digital

scale.   Accordingly, we find there was sufficient evidence to

support the finding Moore possessed the firearms in furtherance of

a drug trafficking crime.

          We review a district court’s factual findings supporting

an enhancement for obstruction of justice for clear error.         United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).          We find the

court’s finding that Moore testified falsely to material matters

and that he could be prosecuted for perjury was sufficient when

considered    with   the   preceding   statement   by   the   Government

concerning specific false testimony provided by Moore.

          Accordingly, we affirm the convictions and sentence.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                 - 3 -